Citation Nr: 1112870	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  07-10 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II.

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).

3.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), rated 70 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1969 to January 1971, to include service in the Republic of Vietnam.  

This matter came before the Board of Veterans' Appeals (Board or BVA) on appeal of a June 2006, by the Department of Veterans Affairs (VA) St. Petersburg, Florida, Regional Office (RO) and an October 2010 decision, by the VA Remand and Rating Development Center.  

The Board remanded relevant matters for further development in August 2009.

The issues of entitlement to (i) TDIU and (ii) a higher initial disability evaluation for PTSD, rated 70 percent disabling, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence shows that the Veteran does not have diabetes mellitus, type II.  


CONCLUSION OF LAW

Diabetes mellitus, type II, was not incurred in or aggravated by service and may not be so presumed.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Assist and Notify

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in July 2005, October 2009, April 2010 and May 2010 letters, which were provided before the adjudication and subsequent readjudication of the Veteran's claim.

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service, post-service treatment records have been obtained and he has not indicated there are any additional records, to include private treatment records, VA should seek to obtain on his behalf.  Further, the Veteran has been provided an appropriate VA examination and the RO/AMC has substantially, if not fully, complied with the Board's August 2009 remand instructions and the Veteran has declined the opportunity to testify at a Board hearing.  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim and no further assistance to develop evidence is required.

Service Connection Claim

The Veteran presently seeks to establish service connection for diabetes mellitus, type II.  Specifically, the Veteran maintains that diabetes mellitus, type II, was caused by, and/or related to, his military service, to include herbicide exposure.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

The Veteran's January 1969 enlistment examination report notes no abnormal laboratory results or notation of any diabetes mellitus, type II, diagnosis.  Although his January 1971 separation examination report was not fully completed, the Veteran's service treatment records reflect no treatment, and/or complaint, of diabetes mellitus, type II, or any similar condition.  

Pursuant to the Board's August 2009 remand instructions, the Veteran was provided an appropriate VA examination in connection with his present service connection claim.  At this time, the examiner review the claims folder, to include service- and post-service treatment records, noted the Veteran's account of his condition, and performed appropriate examination and testing.  Based on the aforementioned information, the VA examiner specifically indicated (i) the Veteran did not have diabetes mellitus and (ii) that there was no medical evidence of record to support finding he was ever treated for any such condition.  

Numerous post-service treatment records have been associated with the claims folder, during pendency of his claim.  However, these extensive and detailed treatment records are negative for any treatment and/or diagnosis of diabetes mellitus, type II, and are negative of any opinion/suggestion that the Veteran has any similar condition related to military service, to include herbicide exposure.  

	Merits

After careful consideration of the evidence of record, the Board finds that the criteria to establish service connection for diabetes mellitus, type II, have not been met.  

The medical evidence of record does not indicate that the Veteran was treated for, and/or diagnosed with, diabetes mellitus, type II, in-service or at anytime following his separation from service.  In fact, at his November 2009 VA examination, after performing appropriate testing, the examiner specifically indicated that the Veteran did not have diabetes mellitus, type II.  The Board notes that the United States Court of Appeals for Veterans' Claims (Court) has held that a service connection claim must be accompanied by evidence that establishes that the claimant currently has the claimed disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Here, although the Veteran has provided (and the Board has considered) an opinion that he has diagnosed diabetes mellitus, type II, related to military service, to include herbicide exposure, he does not have the medical training or expertise to provide a competent opinion to this effective.  See 38 C.F.R. § 3.159(a); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Because there is no competent evidence indicating the Veteran has ever been diagnosed with diabetes mellitus, type II, the Board finds that a preponderance of the evidence shows that the Veteran does not have a current diagnosis of diabetes mellitus, type II.  Thus, the Board concludes that diabetes mellitus was not incurred in or aggravated by service, to include presumed herbicide exposure.   


ORDER

Service connection for diabetes mellitus, type II, is denied.


REMAND

Following the Board's August 2009 remand, an October 2010 rating action granted service connection for PTSD and assigned a 70 percent disability evaluation, effective June 20, 2005.  The Veteran expressed disagreement with this disability evaluation, through his representative, in a March 2011 statement.  The Board accepts the aforementioned statement as timely notice of disagreements (NOD) with respect to the initial rating assigned for PTSD.  See 38 C.F.R. § 20.201 (2010).  To date, however, the RO has not issued the Veteran a Statement of the Case (SOC) with respect to the claim.  Under the circumstances, the Board has no discretion and is obliged to remand the issues to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Finally, in light of Rice v. Shinseki, 22 Vet. App. 447 (2009), and remand of the claim for a higher initial disabling evaluation for PTSD, rated 70 percent disabling, the TDIU issue must be remanded because the claims are inextricably intertwined and must be considered together.  Thus, a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).  	

Accordingly, the case is REMANDED for the following action:

1.  The RO must issue a SOC with respect to the Veteran's claims seeking entitlement to a higher initial disability evaluation for PTSD, rated 70 percent disabling.  The Veteran, as well as his representative, should be informed of the period of time within which he must file a Substantive Appeal to perfect his appeal to the Board concerning these issues.

2.  After resolution of the aforementioned claim, the RO should, with regard to the claim for TDIU, review the claims folder and undertake any additional notification and/or development efforts deemed necessary.  The RO should then readjudicate the claim seeking entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


